DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: manual tuning mechanism in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “manual tuning mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations respectively recited in claims 24 and 25 are already recited in claim 19 such that the dependent claims do not further limit the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Kaise et al. (WO 2018/235587 A1).
(Claims 19 and 20) Eichelberger et al. (“Eichelberger”) discloses a cutting tool (Figs. 1-5) having a tool body and a mass damper (Figs. 3-5).  The mass damper includes at least one damping mass (328, 428, 528) and at least one spring element (¶¶ 0020, 0024) arranged to support the damping mass.  The damping mass is supported by only one spring element on one end of the damping mass, or the damping mass is supported by only one spring element on each end of the damping mass (¶¶ 0020, 0024; Clm. 8; Figs. 3-5).  While the boundaries of this limitation are not ultimately clear, the Eichelberger disclosure includes devices that lack a manual tuning mechanism in that the damping arrangement is not adjusted after the tool is assembled (Figs. 3, 5; ¶¶ 0017, 0032).  “[C[ustomization or adjustment can include tailoring the length of the cantilever beam 326, or of that portion of cantilever beam 326 that extends away from the collar 316 and thus is free (“overhang length”), or both.”  (¶ 0032) (emphasis in the original).  The disclosure further describes the possibility “to tailor damping, and the dissipation of reaction forces during vibration, via adjusting or tailoring the stiffness of O-rings 330/332; one useful application here would involve tuning to a specified natural frequency of the absorber mass 328 prior to the introduction of viscous fluid into cavity 329.”  (¶ 0032) (emphasis in the original).  That is, the disclosure explicitly contemplates tailoring/customizing the stiffness of the at least one spring element prior to assembly.  “Generally, the embodiment of FIG. 3 and any and all analogous embodiments may be understood as providing for “pre-set” parameters, that more or less can be understood as “fixed” once the bar 326 is completely assembled.”  (¶ 0032) (emphasis in the original).  The spring element includes an undisclosed structural size and resonance frequency that is capable of being tailored to match a specific range (¶ 0032), but the reference does not explicitly disclose a nanostructure material with a structural size of 100 nm or less in at least one dimension where the nanostructure material of the spring element has a frequency dependent stiffness such that a resonance frequency of the damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz.
Kaise et al. (“Kaise”) discloses a rubber composition for anti-vibration including a nanostructure material with a structural size of 100 nm or less in at least one dimension (¶¶ 0006-0008, 0010-0011, 0019).  The particle size includes a structural size of 100 nm or less a second dimension in addition to the at least one dimension - the particle size of carbon A being 60-100 nm on average and carbon black B being 40-50 nm on average (¶¶ 0006-0008, 0010-0011, 0019).  At a time prior to filing it would have been obvious to one having ordinary skill in the art the cutting tool disclosed in Eichelberger with a spring element composition as taught by Kaise due to its “excellent strength characteristics, fatigue resistance, and heat resistance.”  (¶ 0007).
The nanostructure material being within the claimed range meets the functional limitations of the claim of having a frequency dependent stiffness providing for automatic self-tuning such that a resonance frequency of the at least one damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz without manual tuning.  This is also noted in the present application and Applicant’s arguments (Sept. 8, 2021) that if the nanostructure material falls within the range of 100 nm or less, then the frequency dependent stiffness of the nanostructure material is capable of permitting the damping mass to substantially match a vibration frequency of the tool body over a vibration frequency range (including the claimed range).  Because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and the modified Eichelberger cutting tool reads upon the claimed features, the modified cutting tool reads upon the claimed invention.  The feature of automatic self-tuning without manual tuning is satisfied by the claimed composition of the spring element.  That is, during a cutting operation, there is no manual tuning taking place.  Whatever compression is placed upon the spring elements is done at the time the tool is put together, not during the cutting process.
Because Applicant did not traverse the assertion that it is well-known that nanostructure material may be amorphous, it is taken to be admitted prior art.  See MPEP 2144.03 C.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the spring element nanostructure material in the modified Eichelberger cutting tool with amorphous structures as known in the prior art in order to provide suitable shearing into the dampening material.
The modified cutting tool does not explicitly disclose the bonding of the nanostructure material.  Yet, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool with multiple types of weak bonding between the nanostructure material of the spring element as “obvious to try” from a finite number of solutions that lead to the predictable result breaking relatively easy.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
(Claim 21) The nanostructure material of the at least one spring element has an average particle size of 40-50 nm (Kaise ¶ 0006-0008, 0010-0011, 0019).  Overlapping ranges are evidence of a prima facie case of obviousness and the structural size of the nanostructure material is a result-effective variable that contributes to the dampening of the tool.  As such, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the modified cutting tool of Eichelberger with nanostructure material of the at least one spring element having a particle size within the claimed range in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
(Claim 22) The spring element is a solid piece (Eichelberger Figs. 1-3; Kaise ¶ 0005).
(Claim 23) The damping mass is supported by the spring element on one end thereof and the mass is unsupported on the other (Eichelberger Figs. 1-3; Clm. 6, 8; ¶ 0039).
(Claim 24) Because Applicant did not traverse the assertion that it is well-known that nanostructure material may be amorphous, it is taken to be admitted prior art.  See MPEP 2144.03 C.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the spring element nanostructure material in the modified Eichelberger cutting tool with amorphous structures as known in the prior art in order to provide suitable shearing into the dampening material.
(Clam 25) The modified cutting tool does not explicitly disclose the bonding of the nanostructure material.  Yet, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool with multiple types of weak bonding between the nanostructure material of the spring element as “obvious to try” from a finite number of solutions that lead to the predictable result breaking relatively easy.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
(Claim 26) The activation energy is not explicitly disclosed as being within the claimed temperature range.  Yet, the temperature range for activating the spring element is a result-effective variable because it impacts the point at which the spring element supports the damping mass.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a activation energy temperature range as claimed in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  See In re Aller, 220 F.2d at 456 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
(Claim 27) Because Applicant did not traverse the assertion that the claimed types of connection between the spring element and the damping mass being well-known, it is taken to be admitted prior art.  See MPEP 2144.03 C.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool with one of the claimed connections between the spring element and the damping mass of the modified Eichelberger cutting tool as known in the admitted prior art as a function of design choice and operational parameters for the spring element.
(Claim 29) The tool body includes a cavity and the damping mass is within the cavity (Eichelberger Figs. 3-5).
(Claims 31-33)  The cutting tool damping cavity also includes a viscous damping fluid (Eichelberger ¶¶ 0031-0032).  Yet, the structural size of the elements making up the fluid is not explicitly disclosed.  The structural size of the elements that make up the spring viscous fluid is a result-effective variable because it contributes to the dampening of the tool.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a fluid structural size as claimed in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  See In re Aller, 220 F.2d at 456 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Kaise et al. (WO 2018/235587 A1) further in view of Holmen (US Patent No. 3,598,498).
Eichelberger does not disclose a conical cavity with corresponding mass shape.
Holmen discloses a conical cavity in a cutting tool with a corresponding mass shape (Figs. 1, 9).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a conical cavity and corresponding weight as taught by Holmen as a mere design choice.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Kaise et al. (WO 2018/235587 A1) further in view of Ostling et al. (US Pub. No. 2020/0246879 A1).
Eichelberger does not the stiffness of the spring element being proportional to the vibration frequency of the tool body squared.
Ostling et al. (“Ostling”) discloses the damping frequency of the damping apparatus being proportional to the square root of k/m, in which k is the spring constant of the spring formed by the central tube with a spring property and m is the mass of the damper mass body (¶ 0026).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with the spring element stiffness being proportional to the vibration frequency as taught by Ostling in order to reduce vibration of the cutting tool.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2001-328022 A) in view of Kaise et al. (WO 2018/235587 A1).
(Claims 19 and 20) Tanaka et al. (“Tanaka”) discloses a cutting tool (Figs. 1-10) having a tool body (1) and a mass damper (12; Fig. 5).  The mass damper includes at least one damping mass (12) and at least one spring element (15) arranged to support the damping mass.  The damping mass is supported by only one spring element on one end of the damping mass (Fig. 5), or the damping mass is supported by only one spring element on each end of the damping mass (Fig. 12).  While the boundaries of this limitation are not ultimately clear, the Tanaka disclosure includes devices that lack a manual tuning mechanism in that the damping arrangement is not adjusted after the tool is assembled (Figs. 5, 12).  The spring element (15) includes an undisclosed structural size and resonance frequency that is capable of being tailored to match a specific range, but the reference does not explicitly disclose a nanostructure material with a structural size of 100 nm or less in at least one dimension where the nanostructure material of the spring element has a frequency dependent stiffness such that a resonance frequency of the damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz.
Kaise et al. (“Kaise”) discloses a rubber composition for anti-vibration including a nanostructure material with a structural size of 100 nm or less in at least one dimension (¶¶ 0006-0008, 0010-0011, 0019).  The particle size includes a structural size of 100 nm or less a second dimension in addition to the at least one dimension - the particle size of carbon A being 60-100 nm on average and carbon black B being 40-50 nm on average (¶¶ 0006-0008, 0010-0011, 0019).  At a time prior to filing it would have been obvious to one having ordinary skill in the art the cutting tool disclosed in Tanaka with a spring element composition as taught by Kaise due to its “excellent strength characteristics, fatigue resistance, and heat resistance.”  (¶ 0007).
The nanostructure material being within the claimed range meets the functional limitations of the claim of having a frequency dependent stiffness providing for automatic self-tuning such that a resonance frequency of the at least one damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz without manual tuning.  This is also noted in the present application and Applicant’s arguments (Sept. 8, 2021) that if the nanostructure material falls within the range of 100 nm or less, then the frequency dependent stiffness of the nanostructure material is capable of permitting the damping mass to substantially match a vibration frequency of the tool body over a vibration frequency range (including the claimed range).  Because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and the modified Tanaka cutting tool reads upon the claimed features, the modified cutting tool reads upon the claimed invention.  The feature of automatic self-tuning without manual tuning is satisfied by the claimed composition of the spring element.  That is, during a cutting operation, there is no manual tuning taking place.  Whatever compression is placed upon the spring elements is done at the time the tool is put together, not during the cutting process.
Because Applicant did not traverse the assertion that it is well-known that nanostructure material may be amorphous, it is taken to be admitted prior art.  See MPEP 2144.03 C.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the spring element nanostructure material in the modified Tanaka cutting tool with amorphous structures as known in the prior art in order to provide suitable shearing into the dampening material.
The modified cutting tool does not explicitly disclose the bonding of the nanostructure material.  Yet, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool with multiple types of weak bonding between the nanostructure material of the spring element as “obvious to try” from a finite number of solutions that lead to the predictable result breaking relatively easy.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
(Claim 21) The nanostructure material of the at least one spring element has an average particle size of 40-50 nm (Kaise ¶ 0006-0008, 0010-0011, 0019).  Overlapping ranges are evidence of a prima facie case of obviousness and the structural size of the nanostructure material is a result-effective variable that contributes to the dampening of the tool.  As such, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the modified cutting tool of Tanaka with nanostructure material of the at least one spring element having a particle size within the claimed range in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Eichelberger reference includes a manual tuning mechanism.  In conclusory fashion, Applicant then contends that the structural size of the nanostructure material is not a result-effective variable.  Additionally, Applicant argues that it/they have not previously stated that material falling within the claimed range is capable as matching vibration within the claimed frequency range.  To the contrary, Applicant states that the frequency dependent stiffness of the nanostructure material is a result of the construction, which involves multiple types of weak bonds.  Examiner disagrees.
As stated in the rejection above, the Eichelberger disclosure includes devices that lack a manual tuning mechanism in that the damping arrangement is not adjusted after the tool is assembled (Figs. 3, 5; ¶¶ 0017, 0032).  That is, the disclosure explicitly contemplates tailoring/customizing the stiffness of the at least one spring element prior to assembly.  Applicant takes the recitation that includes “adjustment” to mean that it must be manually completed via some mechanism.  Yet, the disclosure clearly states that the device is put together in a manner that the damping arrangement is set.  “Generally, the embodiment of FIG. 3 and any and all analogous embodiments may be understood as providing for “pre-set” parameters, that more or less can be understood as “fixed” once the bar 326 is completely assembled.”  (¶ 0032) (emphasis in the original).  Thus, the Eichelberger reference discloses a mass damper that lacks a manual tuning mechanism.
The structural size of the nanostructure material is a result-effective variable because it contributes to the dampening of the tool.  Moreover, on page 10 of Applicant arguments dated September 8, 2021, the following statement is recited: “claims provide for this self-tuning capability by specifying that the spring element comprises a ‘nanostructure material with a structural size of 100 nm or less in at least one direction.’”  Nevertheless, rubber being crosslinked is not teaching away from a weak bond structure.  See https://en.wikipedia.org/wiki/Cross-link (last visited November 7/ 2022).  The links between chains in rubber would be weak bonding, such as van der Waals bonds.  Regardless, the rejection is predicated on the fact that the types of bonds are known and one of ordinary skill would find it obvious to try the known types of bonds.  Thus, a prima facie case of obviousness has been established.
Conclusion                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN RUFO/Primary Examiner, Art Unit 3722